      Case 8:17-cr-00128-AG Document 38 Filed 11/05/19 Page 1 of 1 Page ID #:99



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                 SOUTHERN DIVISION

11   UNITED STATES OF AMERICA,               No. SA CR 17-000128-AG

12               Plaintiff,                  ORDER CONTINUING SENTENCING
                                             HEARING DATE
13                    v.

14   ANTONIA RIOS,

15               Defendant.

16

17

18        Based upon the parties’ stipulation, the sentencing hearing in
19   this case is continued from January 13, 2020, to May 18, 2020, at
20   1:30 p.m.
21        IT IS SO ORDERED.
22
      November 5, 2019
23
      DATE                                    HONORABLE ANDREW J. GUILFORD
24                                            UNITED STATES DISTRICT JUDGE
25

26

27

28
